ELECTRODE ACTIVE MATERIAL, METHOD FOR MANUFACTURING SAME, AND LITHIUM SECONDARY BATTERY COMPRISING SAME
DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
In response to communication filed on 4/6/2022:
Claims 2-9 and 11 have been amended; claim 12 has been canceled.
Previous rejections under 35 USC 112(b), 102(a)(1) and 103 have been withdrawn.

Reasons for Allowance
Claims 1-11 and 13-15 are allowed.
The following is an examiner’s statement of reasons for allowance: Claims 2-9 were rejected tinder 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite. Claims 1, 3, and 10 were rejected under 35 U.S.C. 102(a)(1) as being anticipated by Lee et al. (Journal of Industrial and Engineering Chemistry, 52, (2017), 121-127). Claims 11 and 13 were rejected tinder 35 U.S.C. 102(a)(1) as being anticipated by Aeykung et al. (JP 5886875 B2). Claims 2, 4, and 5 were rejected under 35 U.S.C. 103 as being unpatentable over Lee et al. (Journal of Industrial and Engineering Chemistry, 52, (2017), 121-127). Claim 15 was rejected under 35 U.S.C. 103 as being unpatentable over Aeykung et al. (JP 5886875 B2). Claims 6-9 were rejected under 35 U.S.C. 103 as being unpatentable over Lee et al. (Journal of Industrial and Engineering Chemistry, 52, (2017), 121-1,27) as applied to claim 1 above, and further in view of Aeykung et al. (JP 5886875 132). Claims 12 and 14 were rejected under 35 U.S.C. 103 as being unpatentable over Aeykung et al. (JP 5886875 B2) as applied to claim 11 above, and further in view of Lee et al. (Journal of Industrial and Engineering Chemistry, 52, (2017), 121-127). 
Applicant has amended claims 2-9 to correct for antecedent basis. As such, rejections under 35 USC 112(b) have been withdrawn.
Lee is not a qualified prior art for rejections under 35 U.S.C. 102(a)(1) based on the exceptions under 35 U.S.C. 102(b)(1). Firstly, the effective filling date (i.e., international filing date) of the present application is May 18, 2017 which is less than 1 year from the publication date of the Lee's reference (March 27, 2017). Secondly, both of the present application and the Lee have the same inventors: AHN Hyo Jin,LEE Do Young,AN Geon Hyoung (SEOUL NATIONAL UNIVERSITY OF SCIENCE AND TECHNOLOGY). Therefore, Lee is not a qualified prior art based on the exception under AIA  35 U.S.C. 102(b)(1)(A); and the rejections have been withdrawn.
Applicant has amended claim 11 to be dependent on the method of claim 1. As such, the reference of Aeykung has been overcome and the rejection under 35 USC 102(a)(1) under Aeykung has been withdrawn. The withdrawal of the rejections under 102(a)(1) make rejections under 35 USC 103 withdrawn and claims 1-11 and 13-15 are now in condition for allowance.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL S GATEWOOD whose telephone number is (571)270-7958. The examiner can normally be reached M-F 9-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ula Ruddock can be reached on 571-272-1481. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

Daniel S. Gatewood, Ph.D.
Primary Examiner
Art Unit 1729



/DANIEL S GATEWOOD, Ph. D/Primary Examiner, Art Unit 1729